Citation Nr: 0323917	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-02 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due solely to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to December 
1945.  He was a prisoner of war (POW) of the German 
Government from December 1944 to April 1945, and his awards 
and decorations include the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  


REMAND

The veteran is service-connected for post-traumatic stress 
disorder (PTSD), rated 50 percent disabling and for cold 
injury residuals to the lower extremities, each extremity 
rated 20 percent disabling, for a combined 70 percent service 
connected disability rating.  His nonservice-connected 
disabilities include bilateral hearing loss, residuals of a 
cardiovascular accident, hypertension, diabetes mellitus, 
right elbow disability, stomach condition, and status-post 
cryosurgery of the prostate.  Information on file shows that 
the veteran has a high school education; last worked in 1988; 
and had worked for over forty-five years in maintenance 
specializing in air conditioning and refrigeration.  The 
veteran maintains that, due to his service-connected 
disabilities, especially his PTSD, he is unable to secure or 
follow a substantially gainful occupation; therefore, a total 
rating based on individual unemployability (TDIU) is 
warranted.  

During the veteran's April 2002 personal hearing, held at the 
RO in before a decision review officer, the veteran testified 
he took an early retirement in 1988, at 63 years of age, 
rather than working until he was 65, because the tension and 
stress associated with his PTSD became too much for him to 
cope with his job.  He further testified that he would have 
preferred to work until he was 65, in order to get more 
Social Security, but he could not take waiting two more years 
to retire.  The company where he had worked for the last 
fifteen years of employment had declared bankruptcy and 
closed in 1992.  

The Board notes that the veteran underwent VA general medical 
examination in June 2000.  It is not clear from the record 
whether the claims file was available to the examiner for 
review; however, following examination of the veteran, the 
examining physician related that the veteran had worked for 
forty years and retired at his appropriate age, and, even 
though he wanted to work, it seemed his memory was getting 
very slow; the veteran may have had a stroke; he was easily 
frustrated; and he had short-term memory loss.  In June 2001, 
the veteran underwent VA general medical examination, which 
was conducted by a CRNP (Certified Registered Nurse 
Practitioner).  This time, the medical report specifically 
notes that the veteran's claims file was not available for 
review and the examiner concentrated the examination on the 
residual cold injury residuals to the lower extremities.  A 
VA psychiatric examination was not conducted at that time.  

Further, and more importantly, in determining whether a 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, VA's duty to assist the veteran requires that 
VA obtain an examination which includes an opinion on what 
effect the veteran's service-connected disabilities have on 
his ability to work.  See Colayong v. West, 12 Vet. App. 524 
(1999).  Recent VA examination does not contain such medical 
opinion.  

Since the veteran has PTSD, as well as numerous nonservice-
connected disabilities, to include essential hypertension, it 
has been suggested, or inferred, by a liberal reading of the 
veteran's substantive appeal, see Mingo v. Derwinski, 2 Vet. 
App. 51, 54 (1991), that the service-connected PTSD may have 
either caused or aggravated the nonservice-connected 
essential hypertension.  However, that issue has not been 
addressed by the RO, yet it is inextricably intertwined with 
the issue currently on appeal of entitlement to TDIU.  See 
Harris v. Derwinski, 180 (1991).  Therefore, it is being 
referred to the RO for appropriate action, to include 
obtaining a medical opinion, following review of the entire 
record and examination of the veteran, whether there is an 
etiological relationship between the two disorders.  

The Board acknowledges the veteran's reported receipt of 
benefits from the Social Security Administration; 
significantly, however, the uncontradicted evidence shows 
that he has been receiving those benefits since his early 
retirement in 1988 at 63 years of age.  Accordingly, such 
benefits would be old age insurance benefits, not disability 
insurance benefits, and it would serve no purpose to obtain 
copies of those records.  Also, inasmuch as the veteran's 
last employer closed due to bankruptcy in 1992 attempts to 
obtain records from the bankrupt company would probably be 
fruitless and only prolong a decision in this case.  

The Board offers the reminder that the Veterans Claims 
Assistance Act of 2000 (VCAA), is applicable to this appeal, 
as codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

This case is hereby REMANDED to the RO for the following 
action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  If merited, 
the RO should undertake any additional 
development deemed necessary.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures of the Act are 
fully complied with and satisfied.  

2.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file copies of all 
outstanding pertinent records from all VA 
facilities and any other source(s) or 
facility(ies) identified by the veteran 
from whom and where he received treatment 
for problems associated with his service-
connected PTSD and residuals of cold 
injury residuals to his lower 
extremities.  If any of the requested 
records are unavailable, or otherwise 
yields negative results, that fact should 
clearly be documented in the claims file 
and the veteran and his representative 
should be so notified.  The veteran is 
free to submit to the RO all medical and 
other records pertaining to his service-
connected PTSD and residuals of cold 
weather injuries to his lower 
extremities.  

3.  After the above-mentioned development 
has been accomplished, the RO should 
schedule the veteran to undergo 
appropriate comprehensive VA 
examinations, to include psychiatric, 
dermatology and/or neurological, to 
determine the nature and severity of the 
veteran's service-connected PTSD and 
residuals of cold weather injuries to his 
lower extremities.  It is imperative that 
the entire claims file, to include a 
complete copy of this REMAND, be provided 
to, and reviewed by, the examining 
physicians.  All appropriate tests and 
studies should be conducted, to include 
psychological testing and x-rays taken of 
each of the veteran's lower extremities.  
All clinical findings should be reported 
in detail and the examination reports 
incorporated in the veteran's claims 
file.  

The examining psychiatrist should 
specifically address the criteria for 
evaluating service-connected PTSD in 
order to determine the current nature of 
the severity and offer an opinion as to 
the effect PTSD has on the veteran's 
occupational and social impairment.  The 
examiner must provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score; an explanation of what the score 
represents; and the percentage of the 
score representing impairment due solely 
to PTSD.  An assessment of impact of the 
veteran's PTSD on his ability to obtain 
and retain substantially gainful 
employment also should be provided.  
Further, the examiner is to offer an 
opinion whether it is at least as likely 
as not that PTSD has either caused or 
aggravated the valerian's nonservice-
connected essential hypertension.  The 
typewritten examination report should 
include all examination results, along 
with the rationale underlying all 
opinions expressed and conclusions 
reached, citing, if necessary, to 
specific evidence in the record, and the 
report should be associated with the 
other evidence on file in the veteran's 
claims folder.

The examining dermatologist and/or 
neurologist is to specifically address 
the criteria for evaluating service-
connected cold injury residuals to 
determine the nature of their severity 
and offer an opinion as to the impact of 
the veteran's cold injury residuals on 
his ability to obtain and retain 
substantially gainful employment.  The 
typewritten examination report should 
include all examination results, along 
with the rationale underlying all 
opinions expressed and conclusions 
reached, citing, if necessary, to 
specific evidence in the record, and the 
report should be associated with the 
other evidence on file in the veteran's 
claims folder.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed, to the 
extent possible, in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Following the completion of the 
above-mentioned procedures, the RO should 
adjudicate the issues of entitlement to 
service connection for essential 
hypertension, inferred as secondary to 
service-connected PTSD, to include 
consideration of secondary service 
connection under Allen v. Brown, 7 Vet. 
App. 439 (1995), and entitlement to TDIU, 
in light of all applicable evidence of 
record and all pertinent legal authority.  

7.  If the action taken on the claim 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Thereafter, 
the veteran and his representative should 
be given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


